Citation Nr: 0843457	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-14 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for bilateral tarsal 
tunnel syndrome.   

3.  Entitlement to service connection for fatigue.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from December 1981 to July 
2002.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

The veteran does not have carpal tunnel syndrome, tarsal 
tunnel syndrome, or fatigue, that was caused or aggravated by 
her service.  


CONCLUSION OF LAW

The veteran does not have carpal tunnel syndrome, tarsal 
tunnel syndrome, or fatigue, as the result of disease or 
injury that was incurred during her active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 4.88a (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
carpal tunnel syndrome, tarsal tunnel syndrome, and fatigue.  
She asserts that she had inservice complaints of relevant 
symptoms warrant the conclusion that she manifested these 
disabilities as a result of her service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
(CFS) requires: (1) the new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least 6 months, and (2) the 
exclusion, by history, physical examinations, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms, and (3) 6 or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a (2008).

The veteran's service medical records show that she received 
treatment for psychiatric symptoms between 1989 and 1994, 
during which time she complained of a number of symptoms, to 
include several complaints of fatigue.  One such treatment 
report, dated in May 1990, also notes complaints of 
intermittent paresthesias of the extremities.  A May 2001 
"chronological report of medical care" notes a complaint of 
fatigue.  Two reports, dated in September 2001, show that the 
veteran complained of a six-to-twelve month history of 
numbness in her upper and lower extremities.  One of these 
reports contains an assessment of "normal exam," with 
findings that included 5/5 strength and an intact sensory 
examination, providing evidence against this claim.  An April 
2002 "report of medical assessment" shows that, when asked 
if she had any other questions or concerns about her health, 
that she noted fatigue.  

As for the post-service medical evidence, it consists of two 
VA reports, and a VA electromyogram report.  

A VA general medical examination report, dated in October 
2004, shows that the veteran reported that she was working 
full-time in her own business, which involved packing, 
shipping and printing, and lifting 20 to 30 pounds on a 
routine basis.  She complained of "occasional" and 
"transient" weekly fatigue that lasted four to five hours, 
and then spontaneously resolved.  The report notes that she 
"has not been diagnosed as an illness at this point."  She 
further complained of numbness of the hands and feet that was 
transient, and which occurred at night three to four times 
per month, lasted 10 to 15 minutes, and resolved 
spontaneously after movement of the hands.  She complained 
that her numbness of the feet occurred mostly at night, was 
transient, and that it resolved with movement of the feet.  
She reported that her fatigue and numbness symptoms began in 
2001.  She stated that she went to the gym on a weekly basis 
and did cardiovascular training and weight training for up to 
an hour without any symptoms.  

The relevant diagnoses noted "a symptom of fatigue with no 
diagnosable condition attached to that symptom at this time" 
(citing to laboratory results).  The examiner stated that 
"[t]his symptom does not qualify for a diagnosis of chronic 
fatigue as the symptom is not severe enough to reduce or 
impair average daily activity below 50% of the patient's pre-
illness activity for a period of six months."  The diagnoses 
also noted "clinical diagnosis" of both carpal tunnel 
syndrome, and tarsal tunnel syndrome, as well as a right 
calcaneal heel spur.  An accompanying X-ray report for the 
feet contains an impression of right-sided calcaneal heel 
spur with an otherwise unremarkable study.  An accompanying 
X-ray report for the hands contains an impression of 
"unremarkable study."  

A VA neurological examination report, dated in March 2008, 
shows that the examiner was the same examiner who performed 
the October 2004 examination.  This report shows that the 
veteran reported that she had hand numbness at night three to 
four times per month that lasted 10 to 15 minutes, and 
transient foot numbness.  She indicated that her foot 
numbness sometimes occurred with stretching of the ankles.  
She also complained of gradually increasing ankle edema for 
the last two years, and ankle pain, as well as restless leg 
syndrome, and wrist pain, weakness and fatigability.  She 
stated that she was self-employed, doing shipping and 
receiving of light retail items weighing 10 to 50 pounds, 
which she carried 10 to 15 feet.  The diagnoses were carpal 
tunnel syndrome, and tarsal tunnel syndrome.  The examiner 
stated:

To date, there is only a clinical 
diagnosis of carpal tunnel syndrome, and 
tarsal tunnel syndrome.  That diagnosis 
is based on the findings of this 
examination at the time of exam in this 
room [and] as reported on the prior C&P 
(compensation and pension) exam.  The 
veteran is referred to neurology for 
further testing, and also advised to 
contact her primary care doctor to 
request a neurological examination to 
substantiate and/or confirm the diagnosis 
of carpal tunnel syndrome and tarsal 
tunnel syndrome.  Furthermore, it is 
deemed by this examiner at this level of 
examination that it is as likely as not 
that the conditions in the upper and 
lower extremities are due to or related 
to the veteran's period of active duty 
which was from 1981 to 2002, as those 
symptoms occurred during her service 
dates.  An April 15 EMG (electromyogram) 
has been arranged to substantiate the 
claim.  

A VA EMG report, dated in April 2008, shows that the veteran 
complained of intermittent numbness in her hands and feet, 
and a history of restless leg syndrome.  The interpretation 
of the test results states, "This study is normal.  There is 
no evidence of carpal tunnel syndrome or peripheral 
neuropathy."  

An addendum, dated that same month, states, "There is no 
evidence to support carpal tunnel or tarsal tunnel conditions 
on nerve testing."  

Based on a review of the record as a whole, the Board finds 
that the preponderance of the evidence shows that she does 
not have any of the claimed conditions.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

With regard to the claims for carpal tunnel syndrome and 
tarsal tunnel syndrome, the veteran was afforded "clinical 
diagnoses" in both VA examination reports.  However, the 
March 2008 report shows that the examiner's statements, and 
his opinion, indicate that these clinical diagnoses should 
not be afforded a high degree of probative value.  
Specifically, the examiner referred the veteran for further 
neurological testing, and advised her to contact her primary 
care doctor to request a neurological examination "to 
substantiate and/or confirm the diagnosis of carpal tunnel 
syndrome and tarsal tunnel syndrome."  

In addition, the examiner indicated that the diagnosis was 
"only a clinical diagnosis" based on examination findings, 
and that his etiological opinion was "at this level of 
examination."  Of particular note, this report was not based 
on the (subsequently obtained) April 2008 VA EMG study.  See 
Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words); 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  The claimed disabilities 
involve symptoms caused by neurological impairment, and the 
examiner stated that the purpose of the EMG report was to 
substantiate the claim.  

In addition, the April 2008 VA EMG report, which is the most 
recent report of record, clearly and unequivocally states 
that the study was normal, and that there was no evidence to 
support carpal tunnel or tarsal tunnel conditions.  The Board 
therefore finds that the EMG report is highly probative 
evidence which shows that the veteran does not have either of 
the claimed conditions.  Accordingly, the Board finds that 
the veteran does not have the claimed conditions, and that 
the preponderance of the evidence is against the claims.  

With regard to the claim for fatigue, the veteran's service 
medical records show that she complained of fatigue in 
association with psychiatric symptoms between 1989 and 1994, 
with additional complaints noted on one occasion in 2001, and 
on one occasion in 2002.  She was never afforded a diagnosis 
of "fatigue".  In addition, there is no competent evidence 
of record to show that she had fatigue during service, or 
thereafter.  In this regard, the only competent opinion is 
found in the October 2004 VA general medical examination 
report, in which the examiner specifically stated that she 
did not have a diagnosable condition, and that she did not 
qualify for a diagnosis of chronic fatigue.  Accordingly, the 
Board finds that the veteran does not have the claimed 
condition, and that the preponderance of the evidence is 
against the claim.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that carpal 
tunnel syndrome, tarsal tunnel syndrome, and fatigue, were 
caused by service.  In this case, when the veteran's service 
and post- service medical records are considered (which 
indicate that the veteran does not have the claimed 
conditions, and which do not contain competent evidence of a 
nexus between any of the claimed conditions and the veteran's 
service), the Board finds that the medical evidence outweighs 
the veteran's contentions that she has carpal tunnel 
syndrome, tarsal tunnel syndrome, and fatigue, that are 
related to her service.   

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in September 2004, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The September 2004 
VCAA notice complied with the requirement that the notice 
must precede the adjudication. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  The veteran has been afforded examinations, and 
found not to have fatigue.  With regard to the claim for 
carpal tunnel syndrome, and tarsal tunnel syndrome, 
etiological opinions have been obtained (but found 
insufficiently probative to warrant a grant of either of the 
claims).  

Simply stated, the Board finds that the service and post- 
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


